
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 550
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2012
			Mr. Grijalva
			 submitted the following resolution; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		RESOLUTION
		Expressing the support of the House of
		  Representatives for innovative transformative research conducted by early
		  career faculty, and recognizing the Research Corporation for Science
		  Advancement (RCSA) on its 100th anniversary for supporting such
		  research.
	
	
		Whereas innovative ideas that lead to transformative
			 research are crucial to United States global competitiveness in science and
			 technology;
		Whereas the integration of transformative scientific
			 research into undergraduate science education will greatly encourage and
			 improve opportunities for early career scientists to make
			 breakthrough scientific discoveries;
		Whereas support for funding of early career scientists to
			 conduct high-risk, high-reward research is necessary to advance science
			 education and technology innovation in America;
		Whereas the Research Corporation for Science Advancement
			 (RCSA), since its founding in 1912, has been committed to enhancing innovative
			 scientific research in the United States;
		Whereas the RCSA has supported the early career research
			 of no less that 40 Nobel laureates including Robert Goddard, the father of
			 modern rocketry, Grote Reber who led in the field of radio astronomy, and E.O.
			 Lawrence, who built the first large atom-smasher; and
		Whereas RCSA provides funds annually for a wide range of
			 early career research grants, including grants for its newly established
			 Scialog program, which currently supports catalytic funding for research
			 advancements in the efficiency, durability, and cost of solar energy conversion
			 systems: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the importance of transformative early career scientific research,
			 and recognizes the 100th anniversary of the Research Corporation for Science
			 Advancement for its lasting achievements in the field of innovative scientific
			 research.
		
